DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 12, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan et al., U.S. Patent Application Publication 2017/0295521 (hereinafter Duan).
	Regarding claim 1, Duan discloses an apparatus of a user equipment (UE) (disclosed is a terminal, according to [0172], Fig. 5B [element 5000]), comprising: 
	one or more processors (the terminal comprises a processor, according to [0172]-[0173], Fig. 5B [element 530]) configured to: 
	connect to a first radio access network (RAN) of a first radio access technology (RAT) (the terminal is initially connected to an E-UTRAN (an LTE network), according to [0114], Fig. 3 [step 300]); 
	create a connection associated with a voice call, wherein creating the connection associated with the voice call includes performing a handover procedure or a redirection procedure to a second RAN of a second RAT (the terminal executes a circuit switched service, in the form of a voice call, in association with a handover of said terminal from the E-UTRAN to either a 3G or 2G network, according to [0114], Fig. 3 [step 300]); 
	in response to the voice call connecting to the second RAN, store information for both a frequency and a cell associated with connecting to the first RAN (after the terminal undergoes the handover from the E-UTRAN to either a 3G or 2G network in association with the voice call, said terminal stores frequency information for a particular E-UTRAN cell, for the purpose of undergoing a handover back to the E-UTRAN, according to [0125]); 
	identify that the voice call has ended (the terminal determines that the circuit switched service has ended, according to [0124], Fig. 3 [step 340]); 
	and in response to determining that the voice call has ended: 
	generate a timer at the UE comprising a specified time period (in response to determining that the circuit switched service has ended, the terminal starts a timer, according to [0124], Fig. 3 [step 340]); and 
	utilize the timer and the information stored for both the frequency and the cell associated with connecting to the first RAN to re-connect to the first RAN (the terminal uses the frequency information associated with a particular E-TRAN cell to undergo a handover back to the E-UTRAN after the timer expires, according to [0124]-[0125], [0128], [0132], Fig. 3 [steps 340, 350, and 370]); and 
	a memory configured to store the information for both the frequency and the cell associated with connecting to the first RAN (the terminal comprises a memory, according to [0173]-[0176], Fig. 5B [element 520], whereby the terminal stores frequency information for a particular E-UTRAN cell, according to [0125]).
	Claim 12 recites a computer readable medium including instructions that when executed by a processor, cause the steps recited in claim 1 to be performed.  Duan discloses that the methods disclosed therein are performed via the execution of computer program instructions that are stored in a computer readable memory ([0201]-[0202]).  Therefore, claim 12 is rejected on the same grounds as claim 1.    
	Claim 23 recites the method corresponding to the steps that are performed by the UE in claim 1, and is therefore rejected on the same grounds as claim 1. 

Allowable Subject Matter
5.	Claims 2-11, 13-22, and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645